Ibach, J.
Appellant was convicted in the juvenile court of Marion county for contributing to the delinquency of a girl under the age of sixteen years. An appeal having been prayed to this court the judge of the juvenile court, as directed by §1635 Burns 1914, Acts 1907 p. 221, certified the facts of the ease in the form of a special finding.
For the purposes of this appeal it is unnecessary to set out these findings in full. It is sufficient to say that they show the grossest misconduct on the part of appellant. They show that by the most deceptive and basest practices he induced and persuaded-, a girl then under the age of sixteen years, on different days during the month of August, 1915, to accompany him to the Elite Hotel in the city of Indianapolis and there committed acts of the most revolting nature with the girl and persuaded her to have illicit sexual intercourse with him, all of which of necessity contributed to her delinquency.
1. Appellant’s assignment of errors contains a number of specifications, but we are precluded from considering any except the first because the only assignment of error
allowed by the statute regulating such appeals is, “that the decision of the court is contrary to law.” §1635 Burns 1914, supra. This statute provides “an assignment of error that the decision of the juvenile court is contrary to law” shall be sufficient to present both the sufficiency of the facts found to sustain the judgment and the sufficiency of the evidence to sustain the findings. See, also, Murphy v. State (1915), 61 Ind. App. 226, 111 N. E. 806.
*6732. This statute also provides: “In ease the party appealing questions the sufficiency of the evidence to warrant the findings thus made by the court, such evidence shall be incorporated in .a bill of exceptions filed in said juvenile court and made a part of the record.” This the appellant has failed to do and since the evidence is not in the record no question concerning the same can be considered on appeal. §1635 Burns 1914, supra; Beard v. State (1876), 54 Ind. 413; Enners' v. State (1874), 47 Ind. 126; Walbert v. State (1896), 17 Ind. App. 350, 353, 46 N. E. 827.
3. The court found by specifications Nos. 8 and 9 of his special findings, “that the defendant did cause and encourage -to commit an act of delinquency on or about August 14, 1915, at or about 2 p. m. of that day and again on or about Saturday, August 21, 1915, at about 2 o’clock p. m.” The last date is the one mentioned in the affidavit filed in the cause on September 8, 1915.
Appellant now claims that the finding is insufficient because it fails to show that the alleged offense was committed prior to the time of filing the affidavit, and that the use of the words “on or about” a particular day is not certain enough.
4. 3. Time here was not of the essence of the offense. The language of the affidavit and the finding of the court are sufficiently certain. §2046 Burns 1914, Acts 1905 p. 584, 622; Shell v. State (1896), 148 Ind. 50, 47 N. E. 144. The common understanding of the words “on or about” when used in connection with a definite point of timé is that they do not put the time at large but indicate that it is stated with approximate certainty. Rinker v. United States (1907), 151 Fed. 755, 757, 81 C.C.A. 379. So in this case the finding of the court that the offense of which appellant was charged was committed “on or about” a definite time is a statement of the date *674with, approximate accuracy and is sufficiently definite and certain to show that the offense charged was committed before the filing of the affidavit and before it became barred by the statute of limitations. Cotner v. State (1909), 173 Ind. 168, 89 N. E. 847.
5. Since the evidence is not before us, the facts found by the juvenile court must be taken as correctly found and as before stated they conclusively show that appellant was guilty of contributing to the offense charged within the meaning of the statute. Judgment affirmed.
Note.—Reported in 113 N. E. 703. Appeals from judgments of juvenile courts, procedure, Ann. Cas. 1916E 1017. Meaning of “on or about,” 17 Ann. Cas. 742 ; 29 Cyc 1492.